PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Albrecht et al.
Application No. 16/530,053
Filed: 2 Aug 2019
For: SOLDERING MATERIAL BASED ON SN AG AND CU

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed May 28, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of David N. Farsiou appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party in whose behalf he/she acts.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring Inventor’s Oath or Declaration (Notice) mailed July 9, 2020. The issue fee was timely paid on October 9, 2020.  Accordingly, the application became abandoned on October 10, 2020.  A Notice of Abandonment was mailed October 22, 2020.

A review of the record indicates that a request under 37 CFR 1.48 and 1.46 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt and Notice of Acceptance of Request under 37 CFR 1.48 was mailed on June 2, 2021, it was mailed prematurely.  With the filing of the petition to withdraw this application from issue under the provisions of 37 CFR 1.313(c)(2) and a Request for Continued Examination under 37 CFR 1.114 filed on March 15, 2021, along with a renewed petition under 37 CFR 1.137(a) and Application Data Sheet (ADS) filed on May 28, 2021, which is being treated as a request under 37 CFR 1.48 and 37 CFR 1.46 became grantable and is accepted nunc pro tunc. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of Substitute Statements for six (6) joint inventors and Oaths or Declarations for the remaining three (3) joint inventors, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in 

This application is being retained in the Office of Petitioners for consideration of the Petition to Withdraw from Issue under 37 CFR 1.313 filed March 15, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/PARASP, OPET                                                                                                                                                                                                        


Cc: David N. Farsiou
      BakerHostetler
      Cira Centre
      2929 Arch Street, 12 Floor
      Philadelphia, PA 19104-2891